In a medical malpractice action, defendant Joseph Lombard appeals from an order of the Supreme Court, Kings County (Monteleone, J.), dated July 9, 1980, which, after a traverse hearing, denied his motion to dismiss the complaint on the grounds of lack of personal jurisdiction and Statute of Limitations. Order affirmed, with costs. Where a process server dies subsequent to a contested service of process and prior to a traverse hearing, his affidavit of service, if it is not conclusory and devoid of sufficient detail (see Jones v King, 24 AD2d 430), shall be admitted in evidence as a prima facie proof of service (see Townsend, Rabinowitz, Pantaleoni & Schad v Houssein, NYLJ, July 10, 1980, p 6, col 2; Denning v Lettenty, 48 Misc 2d 185). On the facts presented, plaintiffs met their burden of proving personal jurisdiction over defendant Lombard (cf. Empire Nat. Bank v Judal Constr. of N.Y., 61 AD2d 789; Slotnick v Campanile, 47 AD2d 536, affd 38 NY2d 986). Gulotta, J.P., Cohalan, O’Connor and Thompson, JJ., concur.